DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022, amending claim 1, has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Zhamu et al. (US 9,382,117 B2).
Regarding claim 1, Zhamu et al. (US 9,362,018 B2) discloses a process for producing an impregnated graphite composite, for example an elastic heat spreader film (title/abstract 4:14-28), said process comprising (a) a procedure of forming a layer of an aggregate or cluster of multiple oriented/aligned graphene sheets that are substantially parallel to one another (33:30+; FIG. 3(c), 35:1-36:6; EXAMPLE 1-2) and (b) a procedure of combining said graphene sheets with a rubber or elastomer to form an elastomer/rubber-impregnated aggregate/cluster of multiple oriented/aligned graphene sheets (abstract, 9:20+, 21:54+) in such a manner that the rubber or elastomer chains fill in a gap or defect between graphene sheets and/or chemically bond to graphene sheets or the graphene sheets are dispersed in a matrix containing said elastomer or rubber, wherein said elastomer or rubber is in an amount from 0.001% to 20% by weight based on the total heat spreader film weight (abstract+); and a thickness of the tows and the resulting composite layer can have a thickness less than 50 μm, 5 μm, 1 μm, or even less than 100 nm (9:57-59, 22:41-42), which overlaps the claimed range (MPEP § 2144.05). Zhamu further discusses elastic modulus (22:9-36) and an thermal conductivity (25:54+).
Zhamu et al. (US 9,362,018 B2) does not appear to expressly disclose the claimed chemical functional group selected from the group consisting of amidoamines, polyamides, aliphatic amines, modified aliphatic amines, cycloaliphatic amines, aromatic amines, anhydrides, ketimines, diethylenetriamine (DETA), triethylene-tetramine (TETA), tetraethylene-pentamine (TEPA), polyethylene polyamine, polyamine epoxy adduct, phenolic hardener, non-brominated curing agent, non- amine curatives, and combinations thereof, although functionalized graphene are suggested (3:54+, 11:42+) 
However, Zhamu et al. (US 9,382,117 B2) discloses similar graphene films for heat spreader films applications (title/abstract, 3:62+) in which the graphene is functionalized with chemical functional group selected from the group consisting of amidoamines, polyamides, aliphatic amines, modified aliphatic amines, cycloaliphatic amines, aromatic amines, anhydrides, ketimines, diethylenetriamine (DETA), triethylene-tetramine (TETA), tetraethylene-pentamine (TEPA), polyethylene polyamine, polyamine epoxy adduct, phenolic hardener, non-brominated curing agent, non- amine curatives, and combinations thereof (21:42-55).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhamu et al. (US 9,362,018 B2) to include the claimed chemical functional groups of Zhamu et al. (US 9,382,117 B2), in order to improve the bonding to the edge or surface of graphene using one of their ends and, during subsequent curing stage, are able to react with a resin at one or two other ends.
Further, at the time of invention, it would also have been prima facie obvious to one of ordinary skill in the art to obtain the claimed fully recoverable tensile elastic strain from 2% to 100% and an in-plane thermal conductivity from 200 W/mK to 1,750 W/mK, because the composition and process are substantially identical to the claimed process (MPEP § 2144.09).
Regarding claim 2, Zhamu et al. (US 9,362,018 B2) discloses said multiple graphene sheets contain single-layer or few- layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (4:66+, 18:42+).
Regarding claim 5, Zhamu et al. (US 9,362,018 B2) suggests forming a layer of an aggregate or cluster of multiple oriented/aligned graphene sheets comprises forming a graphene dispersion containing multiple graphene sheets, followed by a procedure selected from coating, casting, spraying, printing, forced assembling and orienting procedure, or a combination thereof (12:11+).
Regarding claim 6, Zhamu et al. (US 9,362,018 B2) suggests said coating is selected from vapor deposition, chemical coating, electrochemical coating or plating, spray-coating, painting, brushing, roll-to-roll coating, physical coating, or a combination thereof (24:51+).
Regarding claim 7, Zhamu et al. (US 9,362,018 B2) suggests said roll-to-roll coating is selected from air knife coating, Anilox coating, Flexo coating, gap coating or knife-over-roll coating, gravure coating, hot melt coating, immersion dip coating, kiss coating, metering rod or Meyer bar coating, roller coating, silk screen coating or rotary screen coating, slot-die coating, extrusion coating, inkjet printing, or a combination thereof (24:51+).
Regarding claim 8, Zhamu et al. (US 9,362,018 B2) suggests procedure (b) comprises impregnating an elastomer or rubber into said aggregate or cluster as a binder material or as a matrix material to produce an impregnated aggregate or cluster, wherein said multiple graphene sheets are bonded by said binder material or dispersed in said matrix material (abstract, 9:20+).
Regarding claim 9, Zhamu et al. (US 9,362,018 B2) suggests a step of compressing said impregnated aggregate or cluster to produce said heat spreader film wherein said multiple graphene sheets are substantially aligned to be parallel to one another (4:14+).
Regarding claim 10, Zhamu et al. (US 9,362,018 B2) suggests said procedure (a) comprises a procedure selected from coating, casting, air-assisted clustering, liquid assisted clustering, spraying, printing, or a combination thereof (33:30+; FIG. 3(c), 35:1-36:6; EXAMPLE 1-2).
Regarding claim 11, Zhamu et al. (US 9,362,018 B2) discloses said procedure (a) comprises (i) dispersing said multiple graphene sheets in a liquid medium to form a suspension, (ii) dispensing and depositing said suspension onto a surface of a substrate to form a wet aggregate or cluster of graphene sheets, and (iii) partially or completely removing said liquid medium from said wet aggregate or cluster to form said aggregate or cluster of multiple graphene sheets (FIG. 4; 25:23+).
Regarding claim 12, Zhamu et al. (US 9,362,018 B2) discloses a procedure of compressing or consolidating said aggregate or cluster to align multiple graphene sheets and/or to reduce porosity in said aggregate or cluster (4:14+, FIG. 1(b)).
Regarding claim 15, Zhamu et al. (US 9,362,018 B2) discloses said process further comprises a procedure for heat-treating said layer of an aggregate or cluster of multiple graphene sheets, after procedure (a), at a temperature or multiple different temperatures selected from 50°C to 3,200°C (24:54+, 35:45+, EXAMPLE 2).
Regarding claim 16, Zhamu et al. (US 9,362,018 B2) discloses said process further comprises a procedure, after heat- treating, for compressing or consolidating the aggregate or cluster of multiple graphene sheets (26:52+, 31:22+).
Regarding claim 17, Zhamu et al. (US 9,362,018 B2) discloses said procedure (a) comprises (i) dispersing multiple discrete graphene sheets in a liquid medium to form a graphene dispersion and (ii) subjecting the graphene dispersion to a forced assembling and orientating procedure, forcing the graphene sheets to form a layer of an aggregate or cluster of aligned graphene sheets that are substantially parallel to one another (FIG. 4; 25:23+); and procedure (b) comprises impregnating a rubber or elastomer or a precursor thereof into the aggregate or cluster and consolidating the layer of aligned rubber/elastomer-impregnated graphene sheets into the elastic heat spreader film, wherein the graphene sheets are bonded by or dispersed in the rubber/elastomer material and are substantially aligned to be parallel to one another (abstract, 9:20+, 21:54+).
Regarding claim 20, Zhamu et al. (US 9,362,018 B2) discloses implementing the elastic heat spreader film into a device as a thermal management element (title/abstract, 4:14-28, 30:3+, 34:35+).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Zhamu et al. (US 9,382,117 B2) as applied to claim 1 above, further in view of Zhamu et al. (US 2017/0288211  A1).
Zhamu (US 9,362,018 B2) does not appear to explicitly disclose the type of elastomer or rubber.
However, Zhamu (US 2017/0288211  A1) discloses a similar process for impregnating graphene with elastomers or rubber selected from natural polyisoprene, synthetic polyisoprene, polybutadiene, chloroprene rubber, polychloroprene, butyl rubber, styrene-butadiene rubber, nitrile rubber, ethylene propylene rubber, ethylene propylene diene rubber, metallocene-based poly(ethylene-co-octene) elastomer, poly(ethylene-co-butene) elastomer, styrene-ethylene-butadiene-styrene elastomer, epichlorohydrin rubber, polyacrylic rubber, silicone rubber, fluorosilicone rubber, perfluoro-elastomers, polyether block amides, chlorosulfonated polyethylene, ethylene-vinyl acetate, thermoplastic elastomer, protein resilin, protein elastin, ethylene oxide- epichlorohydrin copolymer, polyurethane, urethane-urea copolymer, a sulfonated version thereof, a precursor thereto, or a combination thereof (¶¶ 25, 61, 68).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to select the specific elastomers of Zhamu (US 2017/0288211 A1) in the process Zhamu (US 9,362,018 B2), because such materials are known in the art and would have expected results. 
 
Claims 4, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Zhamu et al. (US 9,382,117 B2) as applied to claim 1 above, further in view of Zhamu et al. (US 2014/0124176 A1).
Zhamu (US 9,362,018 B2) does not appear to explicitly disclose spraying.
However, Zhamu (US 2014/0124176  A1) discloses a similar process forming graphene sheets liquid spraying (¶ 99).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the spraying process of Zhamu (US 2014/0124176 A1) in the process Zhamu (US 9,362,018 B2), because such methods are known in the art and would have expected results. 
Regarding claim 14, Zhamu (US 9,362,018 B2) discloses a procedure of compressing or consolidating said aggregate or cluster to align multiple graphene sheets and/or to reduce porosity in said aggregate or cluster (4:14+, FIG. 1(b))

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Zhamu et al. (US 9,382,117 B2) as applied to claim 17 above, further in view of Zhamu et al. (US 9,847,184 B2).
Zhamu (US 9,362,018 B2) does not appear to expressly disclose a mold (claim 18) or a porous mold (claim 19).
However, Zhamu (US 9,847,184) discloses a similar process of forming graphene sheets with a porous mold (FIG. 3A-C; 13:48+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhamu (US 9,362,018 B2) to include the porous molds of Zhamu (US 9,847,184), because such molds are known in the art and would provide expected results.  
Response to Arguments
Applicant’s amendment/arguments, see Response pp. 2, 6, filed 23 March 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made further in view of Zhamu et al. (US 9,382,117 B2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhamu; Aruna et al.
US 20180050914 A1
Zhamu; Aruna et al.
US 20180053931 A1
Zhamu; Aruna et al.
US 20180053930 A1
Zhamu; Aruna et al.
US 20180054921 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742